per curiam:
Petitioner, a citizen of the Philippines, was employed by respondent in the Philippines in various capacities during four periods between 1947 and 1976, the most recent being the 10 years from 1965 to 1976, at the end of which period he received a disability retirement. In 1979, petitioner applied to the Office of Personnel Management (opm) for retirement benefits, which opm disallowed by letter of October 16, 1979, because none of petitioner’s service was creditable toward Civil Service retirement. The disallowance was affirmed upon reconsideration on March 12, 1980. The San Francisco Field Office of the Merit Systems Protection Board (mspb) affirmed the opm in a decision of August 26, 1980 (mspb Docket No. SF083-18010061), after full and careful examination of the case. The Field Office investigated each period of employment and determined that each was excluded by law from the Civil Service Retirement System. It noted that every Notification of Personnel Action (SF-50) concerning petitioner clearly states that he was not covered by the Civil Service program. The Field Office decision was affirmed by the mspb itself on April 13,1981.
We have examined the record in this case and we conclude that petitioner is not entitled to Civil Service Retirement System benefits for the reasons fully stated and communicated to petitioner in the mspb Field Office decision. See Guevara v. United States, 229 Ct.Cl. 595 (1981). We would merely add that the notation on the final Notification of Personnel Action that petitioner was a "permanent” employee cannot alter the fact that he held an indefinite appointment to his most recent period of employment, which status was never changed and which precludes inclusion in the Civil Service Retirement System. 5 C.F.R. § 831.201(a)(14) (1981). Because of our disposition of the case we do not address other defenses raised by respondent.
*869it is therefore ordered, after careful consideration of the parties’ submissions and without oral argument, that the decision of the mspb is Affirmed.
Petitioner’s motion for rehearing was denied September 30,1982.